*382Opinion by
Mollison, J.
The merchandise was entered at the total invoiced amount, less certain enumerated costs, except “Value outside packs and packing.” Although not stated on the invoice, it appeared that certain items representing commission, insurance, and bill of lading had been deducted from the total invoice amount, but were included in the invoice unit price. The merchandise was appraised at the invoice unit price, less the charges for consular fee, freight to Norfolk, and cost of loading, packed, which resulted in an advance in value. At the trial petitioner’s witness testified that the petitioner had been misled by the failure of the invoice to indicate the items of commission, insurance, and bill of lading, and by the belief that the items of inland freight and inland insurance were nondutiable, into adopting the invoice total amount as to the basis for entry. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or, misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.